USCA4 Appeal: 22-1739      Doc: 7        Filed: 11/22/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 22-1739


        CLOTHILDA WILLIAMS,

                            Plaintiff - Appellant,

                     v.

        OFFICER BERGER; SERGEANT ENGLISH; OFFICER JENNINGS, Crash Crew
        Investigator; JOHN DOE; JOHN DOE; JOHN DOE; HENRICO POLICE
        DEPARTMENT; VIRGINIA ELECTRIC & POWER COMPANY,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. John A. Gibney, Jr., Senior District Judge. (3:22-cv-00433-JAG)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Clothilda Williams, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1739         Doc: 7     Filed: 11/22/2022     Pg: 2 of 2




        PER CURIAM:

              Clothilda Williams appeals the district court’s order denying relief on her 42 U.S.C.

        § 1983 complaint. We have reviewed the record and find no reversible error. Accordingly,

        we affirm. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                    2